82 N.Y.2d 744 (1993)
Allstate Insurance Company, Appellant,
v.
Aetna Casualty & Surety Company et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 12, 1993.
Decided September 14, 1993.
Motion, insofar as it seeks leave to appeal as against defendant Friedman, dismissed upon the ground that as to that party, the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.